UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/09 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Active Midcap Fund (formerly, Dreyfus New Leaders Fund) FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Active Midcap Fund March 31, 2009 (Unaudited) Common Stocks99.6% Shares Value ($) Consumer Discretionary18.5% Apollo Group, Cl. A 70,900 a,b Big Lots 139,000 b Dollar Tree 129,400 b Family Dollar Stores Ford Motor 437,700 a,b GameStop, Cl. A 175,100 b Gannett 627,200 a Gap 39,100 H & R Block 60,300 Hasbro Leggett & Platt Liberty Global, Cl. A 96,100 a,b Limited Brands Liz Claiborne 375,300 a Marvel Entertainment 79,200 a,b Panera Bread, Cl. A 59,600 a,b Priceline.com 34,700 a,b Ross Stores 26,700 Sherwin-Williams 17,500 a Snap-On Strayer Education 23,700 a Wyndham Worldwide Yum! Brands Consumer Staples4.7% Alberto-Culver ConAgra Foods Constellation Brands, Cl. A 215,800 b H.J. Heinz 43,100 Lorillard 31,100 SUPERVALU Energy8.7% Arch Coal 266,100 a Consol Energy Diamond Offshore Drilling 75,300 a Dresser-Rand Group 197,500 b Frontline 122,400 a Global Industries 222,100 a,b Massey Energy 60,500 Murphy Oil 25,500 Overseas Shipholding Group 123,500 a Southwestern Energy 198,400 b Walter Industries 36,200 a Financial16.0% American Financial Group 217,000 3,482,850 Ameriprise Financial 111,400 2,282,586 Annaly Capital Management 91,600 1,270,492 Apartment Investment & Management, Cl. A 19,125 a 104,805 Associated Banc-Corp 279,100 a 4,309,304 Astoria Financial 478,400 4,396,496 AvalonBay Communities 14,700 a 691,782 Boston Properties 22,600 a 791,678 Brandywine Realty Trust 13,500 38,475 CNA Financial 118,700 1,087,292 Digital Realty Trust 13,900 a 461,202 Equity Residential 50,700 930,345 Federal Realty Investment Trust 11,000 a 506,000 Federated Investors, Cl. B 199,600 4,443,096 Genworth Financial, Cl. A 934,100 1,774,790 HCP 47,800 a 853,230 Health Care REIT 17,800 a 544,502 Host Hotels & Resorts 105,310 a 412,815 Hudson City Bancorp 412,700 4,824,463 Kimco Realty 38,800 a 295,656 Nationwide Health Properties 18,700 a 414,953 New York Community Bancorp 258,500 2,887,445 Northern Trust 105,000 6,281,100 Plum Creek Timber 32,100 a 933,147 Principal Financial Group 181,400 a 1,483,852 ProLogis 48,500 a 315,250 Protective Life 487,100 2,557,275 Public Storage 21,300 1,176,825 Rayonier 14,800 a 447,256 Regency Centers 13,000 a 345,410 SL Green Realty 10,500 a 113,400 SLM 87,200 b 431,640 St. Joe 17,400 a,b 291,276 Taubman Centers 8,700 a 148,248 Transatlantic Holdings 5,200 185,484 UDR 23,215 a 199,881 Unitrin 140,500 1,964,190 Ventas 24,900 a 562,989 Vornado Realty Trust 25,000 a 831,000 Weingarten Realty Investors 14,100 a 134,232 XL Capital, Cl. A 375,300 2,049,138 Health Care10.4% AmerisourceBergen 133,200 4,350,312 Cephalon 12,600 a,b 858,060 Endo Pharmaceuticals Holdings 196,200 b 3,468,816 Express Scripts 106,800 b 4,930,956 Gen-Probe 93,400 b 4,257,172 Henry Schein 10,800 b 432,108 Life Technologies 27,800 b 902,944 Masimo 42,400 b 1,228,752 Mylan 202,200 a,b 2,711,502 Omnicare 109,100 2,671,859 Resmed 59,400 b 2,099,196 Teleflex 21,900 856,071 Universal Health Services, Cl. B 105,700 a 4,052,538 Vertex Pharmaceuticals 28,500 a,b 818,805 Warner Chilcott, Cl. A 316,900 a,b 3,333,788 Industrial12.5% Alliant Techsystems 55,100 a,b 3,690,598 Avery Dennison 19,500 435,630 C.H. Robinson Worldwide 32,200 1,468,642 Cintas 25,100 620,472 Corporate Executive Board 220,600 3,198,700 Delta Air Lines 112,400 a,b 632,812 Dover 36,600 965,508 Dun & Bradstreet 8,700 669,900 Equifax 24,400 596,580 Expeditors International Washington 40,200 1,137,258 Flowserve 82,700 4,641,124 Fluor 117,700 4,066,535 Goodrich 30,200 1,144,278 ITT 125,100 4,812,597 Jacobs Engineering Group 24,000 b 927,840 KBR 296,000 4,087,760 L-3 Communications Holdings 54,100 3,667,980 Pall 167,500 3,422,025 Pitney Bowes 39,200 915,320 Republic Services 60,410 1,036,032 Southwest Airlines 79,700 504,501 Stericycle 15,900 b 758,907 SunPower, Cl. A 58,000 a,b 1,379,240 Information Technology15.0% ADTRAN 259,600 4,208,116 Allegheny Technologies 18,600 a 407,898 Alliance Data Systems 78,500 a,b 2,900,575 Altera 303,700 5,329,935 BMC Software 92,900 b 3,065,700 Cree 199,600 a,b 4,696,588 Diebold 167,700 3,580,395 Dolby Laboratories, Cl. A 93,200 a,b 3,179,052 FactSet Research Systems 39,000 a 1,949,610 Fiserv 84,200 b 3,069,932 FLIR Systems 199,800 a,b 4,091,904 Linear Technology 22,300 a 512,454 Mettler-Toledo International 9,500 b 487,635 NCR 292,600 a,b 2,326,170 Novell 1,069,600 b 4,556,496 Nuance Communications 293,300 a,b 3,185,238 Silicon Laboratories 72,000 b 1,900,800 Sohu.com 88,900 a,b 3,672,459 VeriSign 23,200 b 437,784 Materials7.5% Ball 18,700 811,580 Eastman Chemical 172,600 a 4,625,680 Ecolab 152,200 5,285,906 Nalco Holding 356,800 4,663,376 Olin 144,600 2,063,442 Pactiv 214,400 b 3,128,096 Rohm & Haas 24,200 1,907,928 Sealed Air 38,000 524,400 Terra Industries 17,500 491,575 Worthington Industries 369,400 a 3,217,474 Telecommunication Services.6% CenturyTel 20,000 a 562,400 Embarq 28,000 1,059,800 Frontier Communications 60,000 430,800 Utilities5.7% Alliant Energy 21,200 523,428 Ameren 39,600 918,324 Aqua America 25,900 a 518,000 CenterPoint Energy 62,400 650,832 CMS Energy 42,800 a 506,752 Consolidated Edison 48,300 1,913,163 DTE Energy 30,200 836,540 Edison International 23,900 688,559 Integrys Energy 14,700 382,788 Mirant 28,900 b 329,460 NiSource 52,500 514,500 NRG Energy 44,900 b 790,240 NSTAR 19,400 618,472 PG & E 63,200 2,415,504 PPL 158,200 4,541,922 TECO Energy 40,000 446,000 WGL Holdings 75,000 2,460,000 Xcel Energy 73,000 1,359,990 Total Common Stocks (cost $388,144,166) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,082,000) 3,082,000 c Investment of Cash Collateral for Securities Loaned21.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $78,398,690) 78,398,690 c Total Investments (cost $469,624,856) 122.4% Liabilities, Less Cash and Receivables (22.4%) Net Assets 100.0% a All or a portion of these securities are on loan. At March 31, 2009, the total market value of the fund's securities on loan is $76,542,678 and the total market value of the collateral held by the fund is $78,398,690. b Non-income producing security. c Investment in affiliated money market mutual fund. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $469,624,856. Net unrealized depreciation on investments was $32,471,804 of which $15,506,206 related to appreciated investment securities and $47,978,010 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investment in Securities 0 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation) at period end. Portfolio valuation : Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: May 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: May 28, 2009 By: /s/ James Windels James Windels Treasurer Date: May 28, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
